

114 S27 IS: Wildlife Trafficking Enforcement Act of 2015
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 27IN THE SENATE OF THE UNITED STATESJanuary 6, 2015Mrs. Feinstein (for herself and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo make wildlife trafficking a predicate offense under racketeering and money laundering statutes
			 and the Travel Act, to provide for the use for conservation purposes of
			 amounts from civil penalties, fines, forfeitures, and restitution under
 such statutes based on such violations, and for other purposes.1.Short titleThis Act may be cited as the Wildlife Trafficking Enforcement Act of 2015.2.Wildlife trafficking violations as predicate offenses under racketeering and money laundering statutes(a)Travel ActSection 1952 of title 18, United States Code, is amended—(1)in subsection (b)—(A)by striking or (3) and inserting (3); and(B)by striking of this title and (ii) and inserting the following: of this title, or (4) any act that is a criminal violation of section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)), section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or threatened species of fish or wildlife, products, items, or substances involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000 and (ii); and(2)by adding at the end the following:(e)Use of amounts from fines, forfeitures, and restitution relating to wildlife trafficking violations(1)In generalThe Secretary of the Treasury shall transfer to the Secretary of the Interior and the Secretary of Commerce, for use in accordance with paragraph (2), the amounts received as fines, forfeitures of property or assets, or restitution to the Federal Government for any violation under this section that is based on an unlawful activity described in subsection (b)(i)(4).(2)FundsOf the amounts transferred under paragraph (1), the Secretary of the Interior and the Secretary of Commerce shall use such amounts as each Secretary determines necessary for the benefit of the species impacted by the applicable violation, to the extent practicable, by depositing the amounts into any fund that is created or authorized under Federal law for conservation purposes..(b)Money launderingSection 1956 of title 18, United States Code, is amended—(1)in subsection (c)(7)—(A)in subsection (E), by striking or at the end;(B)in subsection (F), by adding or at the end; and(C)by adding at the end the following:(G)any act that is a criminal violation of section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)), section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or threatened species of fish or wildlife, products, items, or substances involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000;; and(2)by adding at the end the following:(j)Use of amounts from civil penalties, fines, forfeitures, and restitution relating to wildlife trafficking violations(1)In generalThe Secretary of the Treasury shall transfer to the Secretary of the Interior and the Secretary of Commerce, for use in accordance with paragraph (2), the amounts received as civil penalties, fines, forfeitures of property or assets, or restitution to the Federal Government for any violation under this section that is based on specified unlawful activity described in subsection (c)(7)(G).(2)FundsOf the amounts transferred under paragraph (1), the Secretary of the Interior and the Secretary of Commerce shall use such amounts as each Secretary determines necessary for the benefit of the species impacted by the applicable violation, to the extent practicable, by depositing the amounts into any fund that is created or authorized under Federal law for conservation purposes..(c)RICOChapter 96 of title 18, United States Code, is amended—(1)in section 1961(1)—(A)by striking or (G) and inserting (G); and(B)by inserting before the semicolon at the end the following: , or (H) any act that is a criminal violation of section 9(a)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1538(a)(1)), section 2203 of the African Elephant Conservation Act (16 U.S.C. 4223), or section 7(a) of the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5305a(a)), if the endangered or threatened species of fish or wildlife, products, items, or substances involved in the violation and relevant conduct, as applicable, have a total value of more than $10,000; and(2)in section 1963, by adding at the end the following:(n)Use of amounts from fines, forfeitures, and restitution relating to wildlife trafficking violations(1)In generalThe Secretary of the Treasury shall transfer to the Secretary of the Interior and the Secretary of Commerce, for use in accordance with paragraph (2), the amounts received as fines, forfeitures of property or assets, or restitution to the Federal Government for any violation of section 1962 that is based on racketeering activity described in section 1961(1)(H).(2)FundsOf the amounts transferred under paragraph (1), the Secretary of the Interior and the Secretary of Commerce shall use such amounts as each Secretary determines necessary for the benefit of the species impacted by the applicable violation, to the extent practicable, by depositing the amounts into any fund that is created or authorized under Federal law for conservation purposes..(d)Technical and conforming amendments(1)Use of amounts from finesSection 1402(b)(1)(A) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(b)(1)(A)) is amended—(A)in clause (i), by striking and at the end; and(B)by adding at the end the following:(iii)sections 1952(e), 1956(j), and 1963(n) of title 18, United States Code; and.(2)Use of amounts from forfeituresSection 524(c)(4)(A) of title 28, United States Code, is amended by inserting before or the Postmaster General the following: the Secretary of the Treasury pursuant to section 1952(e), 1956(j), or 1963(n) of title 18,.